Title: To George Washington from Henry Knox, 28 July 1789
From: Knox, Henry
To: Washington, George



Sir,
War Office, July 28th 1789.

Having examined the report of the Commissioners for treating with the Southern Indians dated the 30th of June last, and the papers accompanying the same, I have the honor to observe.
That it is the opinion of the said Commissioners, that the Creek Nation of Indians are generally disposed to enter into a treaty with the United States, for the purpose of establishing a permanent peace.
That it is of great importance that the favorable dispositions of the said Creek Nation should be embraced immediately, in

order to terminate by an equitable peace, the disturbances and hostilities which have for some years past existed on the southern frontiers.
That the said Commissioners having been appointed by the States of South Carolina and Georgia in consequence of the resolves of the late Congress of the 26th of October 1787, it may be considered that their powers expired with the late confederation.
That therefore it may be proper to institute a Commission to consist of three persons to be appointed conformably to the Constitution, who should be invested with full powers to enquire into and decide on all causes of complaint between the citizens of the United States and the Southern Nations and tribes of Indians and to negociate and conclude with them firm treaties of peace on principles consistent with the national justice and dignity of the United States. I have the honor to be With the highest respect Sir Your most obedient Humbe Servant

H. Knox

